      Case: 1:20-cv-02537-JPC Doc #: 19 Filed: 01/12/21 1 of 9. PageID #: 145




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

 JUDY FILLINGER,                           )   Case No. 1:20-cv-02537
                                           )
       Plaintiff,                          )   Judge J. Philip Calabrese
                                           )
 v.                                        )   Magistrate Judge
                                           )   Jonathan D. Greenberg
 THIRD FEDERAL SAVINGS AND                 )
 LOAN ASSOCIATION,                         )
                                           )
        Defendant.                         )
                                           )

                               OPINION AND ORDER

       Plaintiff Judy Fillinger applied for a loan with Defendant Third Federal

Savings and Loan Association, which the bank denied. Initially, the bank provided

one explanation, which did not ring true to Ms. Fillinger. Later, the bank’s lawyer

offered another. These changing stories prompted Plaintiff to file suit and allege

violations of Fair Credit Reporting Act and the Equal Credit Opportunity Act.

Because the federal courts have limited jurisdiction, the Court has an obligation to

examine whether it has the authority to reach the merits of Ms. Fillinger’s claims.

Despite the denial of Ms. Fillinger’s loan application, the complaint fails to allege that

Plaintiff suffered any actual injury or harm as a result—even assuming the denial

violates the statutes. Therefore, the Court concludes that Plaintiff lacks standing to

pursue her claims, depriving the Court of jurisdiction.
     Case: 1:20-cv-02537-JPC Doc #: 19 Filed: 01/12/21 2 of 9. PageID #: 146




                              STATEMENT OF FACTS

      Plaintiff Judy Fillinger applied for a loan with Defendant Third Federal

Savings and Loan Association in August 2020. (ECF No. 1, ¶ 2, PageID #1.) On her

loan application, Ms. Fillinger disclosed that she previously had a loan on which the

lender foreclosed.   (Id., ¶ 3, PageID #2.)     Defendant’s agent, Marvella Munroe,

requested additional information, including bankruptcy documentation to determine

if Plaintiff’s foreclosures had been discharged.       (Id., ¶¶ 4 & 5.)   In response,

Ms. Fillinger provided copies of dockets from three foreclosure cases in 2010, 2012,

and 2014 and a bankruptcy report listing real property, a schedule of secured

creditors, and a discharge from 2009. (Id., ¶ 6.) A few days later, on September 19,

2020, Third Federal denied Ms. Fillinger’s loan application. (Id., ¶ 7.) An email from

Munroe advised Plaintiff that, “[a]fter review of supporting documents for

foreclosure/bankruptcy, unfortunately, the loan was denied.” (Id.) Munroe also noted

that Third Federal denied the loan application because Ms. Fillinger had previous

loans for real estate settled for less than their full balance. (Id.)

      Ms. Fillinger questioned this explanation because the documents she supplied

to Third Federal did not indicate that she settled any real estate debt for less than

its full balance. (Id., ¶ 8.) In particular, the 2010 foreclosure case was dismissed for

failure to prosecute, and the two later cases ruled that Ms. Fillinger was not a party

and had no obligation on the debt. (Id.) Pointing to her 2009 bankruptcy filing, which

resulted in her dismissal from the 2012 and 2014 foreclosure actions, Ms. Fillinger

promptly requested a review of the denial of her loan application.          (Id., ¶ 42,




                                            2
     Case: 1:20-cv-02537-JPC Doc #: 19 Filed: 01/12/21 3 of 9. PageID #: 147




PageID #6.) In response, Third Federal issued Ms. Fillinger a Statement of Credit

Denial, Termination, or Change on a standard form, on which Defendant left

unchecked the foreclosure and bankruptcy boxes and indicated that the reason for

the denial was settling a real estate debt for less than its full balance. (Id., ¶ 43,

PageID #6–7.) Further, that Statement of Credit Denial, Termination, or Change

specified that Third Federal based its denial “in whole or in part on information

obtained from the consumer reporting agency or agencies listed below,” a company

called Factual Data. (Id., ¶¶ 43 & 44, PageID #7.)

      Plaintiff contacted Factual Data to request a description of the transaction

reported to Third Federal that supplied the basis for the denial of her loan

application. (Id., ¶ 44.) In response, Factual Data advised that its credit report did

not include information that she settled a real estate debt for less than its full

balance. (Id., ¶ 45.) With this information, Plaintiff again contacted Third Federal,

which responded through an attorney. (Id., ¶ 30, PageID #5.) Defendant took the

position that “Third Federal’s denial of credit to Judy Fillinger was not based on a

report of discharge of debt by bankruptcy beyond the ten-year limit. Rather it was a

proper underwriting decision based upon your client’s own disclosure that she was a

defendant in a foreclosure.” (Id.)

                           STATEMENT OF THE CASE

      Based on these allegations, Plaintiff asserts five claims under the Fair Credit

Reporting Act and the Equal Credit Opportunity Act. In Counts One and Two,

alleging violations of the Fair Credit Reporting Act and the Equal Credit Opportunity




                                          3
     Case: 1:20-cv-02537-JPC Doc #: 19 Filed: 01/12/21 4 of 9. PageID #: 148




Act, respectively, Plaintiff seeks $100 in actual damages, costs, and attorney’s fees.

In Count Three, for alleged violations of the Equal Credit Opportunity Act, Plaintiff

seeks actual damages of $20,000, punitive damages of $10,000, costs, and attorney’s

fees. In Counts Four and Five, alleging violations of the Fair Credit Reporting Act,

Plaintiff seeks the greater of $20,000 in actual damages, or $1,000 plus punitive

damages in an unspecified amount, costs, and attorney’s fees. Defendant moves to

dismiss each count for failure to state a claim and maintains that Plaintiff lacks

standing.

                                 JURISDICTION

      Because of the limited jurisdiction of the federal courts, the Court has an

independent obligation to examine its own jurisdiction and ensure that it has the

authority to proceed. See, e.g., Nikolao v. Lyon, 875 F.3d 310, 315 (6th Cir. 2017)

(citations and quotations omitted). Standing presents a “threshold determinant[] of

the propriety of judicial intervention.” Warth v. Seldin, 422 U.S. 490, 517–18 (1975).

“[A]t an irreducible minimum, Article III requires the party who invokes the court’s

authority to show that he personally has suffered some actual or threatened injury

as a result of the putatively illegal conduct of the defendant” and that “the injury

fairly can be traced to the challenged action and is likely to be redressed by a

favorable decision.” Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 542 (1986)

(cleaned up).

      As the party invoking federal jurisdiction, Plaintiff has the burden of showing

that she has standing. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). At




                                          4
     Case: 1:20-cv-02537-JPC Doc #: 19 Filed: 01/12/21 5 of 9. PageID #: 149




the pleading stage, the plaintiff must allege facts satisfying each element of the

standing inquiry. Warth, 422 U.S. at 518. In this case, Plaintiff cannot show that

she suffered an injury in fact under the governing Article III principles. Therefore,

the Court begins and ends its analysis there.

I.    Injury in Fact

      To establish injury in fact, a plaintiff must show that she suffered “an invasion

of a legally protected interest” that is “concrete and particularized” and “actual or

imminent, not conjectural or hypothetical.” Lujan, 504 U.S. at 560. In Spokeo, Inc.

v. Robins, 136 S. Ct. 1540, 1547 (2016), the Supreme Court explained these

requirements in the context of a claim under the Fair Credit Reporting Act. A

particularized injury “affect[s] the plaintiff in a personal and individual way.” Id. at

1548 (quotation omitted). In other words, the plaintiff “must allege personal injury.”

Id. (quoting DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 (2006)).

Particularization is a necessary but not sufficient requirement for standing. Id. An

injury must also be concrete, which means it must actually exist. Id. (citing Black’s

Law Dictionary 479 (9th ed. 2009)). A concrete injury is real and not abstract, but

not necessarily tangible. Id. (citations omitted).

      Applying these principles to the claims under the Fair Credit Reporting Act at

issue there, the Supreme Court determined that a plaintiff alleging a violation of the

statute “cannot satisfy the demands of Article III by alleging a bare procedural

violation. A violation of one of the FCRA’s procedural requirements may result in no

harm.” Id. at 1550. In doing so, the Supreme Court explained that a technical or




                                           5
     Case: 1:20-cv-02537-JPC Doc #: 19 Filed: 01/12/21 6 of 9. PageID #: 150




procedural violation may not run afoul of the statutory purpose of ensuring fair and

accurate credit reporting and curbing the dissemination of false information, some of

which may not work concrete harm in any event. Id. Therefore, a statutory violation

“does not automatically satisf[y]the injury-in-fact requirement.” Id. at 1549.

      Following Spokeo, the Sixth Circuit noted that the Supreme Court’s decision

cited approvingly previous decisions “recognizing that a direct violation of a specific

statutory interest recognized by Congress, standing alone, may constitute a concrete

injury without the need to allege any additional harm.” Macy v. GC Servs. Ltd. P’ship,

897 F.3d 747, 754 (6th Cir. 2018) (addressing alleged violations of the Fair Debt

Collection Practices Act) (citations omitted). However, “in the absence of a connection

between a procedural violation and a concrete interest, a bare violation of the former

does not manifest injury in fact.” Id. at 755 (quoting Strubel v. Comenity Bank, 842

F.3d 181, 189 (2d Cir. 2016)).

      In other words, when confronting claims based on alleged procedural violations

of a statute, the Court must “ask (1) whether the statutory provisions at issue were

established to protect a concrete interest (as opposed to purely procedural rights), and

if so, (2) whether the specific procedural violations alleged in this case actually harm,

or present a material risk of harm to, such interests.” Id. (quoting Robins v. Spokeo,

Inc., 867 F.3d 1108, 1113 (9th Cir. 2017)). Put more simply, an alleged procedural

violation of a statute may result in a sufficiently concrete injury to confer standing

where the violation presents a real risk of harm to an interest of the plaintiff Congress

sought to protect. Lyshe v. Levy, 854 F.3d 855, 861–62 (6th Cir. 2017); see Huff v.




                                           6
      Case: 1:20-cv-02537-JPC Doc #: 19 Filed: 01/12/21 7 of 9. PageID #: 151




TeleCheck Servs., Inc., 923 F.3d 458, 463 (6th Cir. 2019) (determining a plaintiff

suffered no “actual injury” “in the flesh-and-blood or dollars-and-cents sense of the

term[,]” nor did he suffer a risk of imminent injury that was “certainly impending”

based on the record).

       Intangible injuries premised on statutory violations may satisfy Article III’s

injury-in-fact requirement. Huff, 923 F.3d at 464. But such a claim still requires a

concrete injury.    Id. at 465 (quoting Spokeo, 136 S. Ct. 1549) (citations omitted).

Although policing the border between claims alleging statutory violations for which

a plaintiff has standing and those not alleging concrete harm may prove difficult at

times, standing principles require that the alleged violation cause adverse

consequences. Id.

II.    Analysis

       Plaintiff alleges violations of the Fair Credit Reporting Act and the Equal

Credit Opportunity Act. On the facts as stated in the complaint, these statutes

protect procedural rights. With respect to the former, the Act protects Ms. Fillinger’s

access to fair and accurate credit reporting and curbing the dissemination of false

information. Taking the allegations of the complaint as true, Plaintiff fails to allege

a concrete injury resulting from any false or inaccurate information in her credit

report or the information on which Third Federal based its denial of her loan.

       That is, even assuming Third Federal based its credit decision on inaccurate

or pretextual information, on the facts alleged that interest constitutes a procedural

right, but fails to allege a personal and concrete injury. Although Ms. Fillinger claims




                                           7
     Case: 1:20-cv-02537-JPC Doc #: 19 Filed: 01/12/21 8 of 9. PageID #: 152




actual damages in certain counts, the complaint fails to identify what these are or

might be or how, if at all, they might arise from or relate to any violation of the Fair

Credit Reporting Act. In other words, the complaint on its face fails to provide any

reason to believe Ms. Fillinger actually suffered a concrete injury as a result of

Defendant’s denial of her loan application, even if that denial constitutes a violation

of the Fair Credit Report Act.

      As for the Equal Credit Opportunity Act, the statute protects more concrete

rights and interests, namely the equal opportunity to obtain loans by preventing

discrimination on the basis of race, sex, religion, and other specified characteristics.

15 U.S.C. § 1691(a); see also, e.g., Tyson v. Sterling Rental, Inc., 836 F.3d 571, 576

(6th Cir. 2016).   But the violations alleged here do not actually harm, or present a

material risk of harm to, these interests the Act protects. Indeed, the complaint does

not—on its face or by inference—allege a violation of any of these interests. Nor does

Plaintiff allege adverse consequences the alleged statutory violation caused that

confer standing.

                                   CONCLUSION

      At bottom, Plaintiff does not allege that she sustained any injury in fact arising

from the statutory violations she asserts.          Although Third Federal denied

Ms. Fillinger’s loan application, such an action alone does not violate the law. And

the complaint fails to allege that Ms. Fillinger sustained any actual harm as a result

of the denial, let alone adverse consequences flowing from a statutory violation.

Because Ms. Fillinger lacks standing to pursue her claims, the Court need not




                                           8
     Case: 1:20-cv-02537-JPC Doc #: 19 Filed: 01/12/21 9 of 9. PageID #: 153




consider Defendant’s motion to dismiss for failure to state a claim. Nor does the Court

take up Defendant’s request for judicial notice of certain documents and materials in

connection with adjudicating the issue of standing.

      For all these reasons, the Court GRANTS Defendant’s motion to dismiss for

lack of standing (ECF No. 13), DISMISSES the Complaint (ECF No. 1), cancels the

case management conference scheduled for January 21, 2021, and directs the Clerk

to enter judgment accordingly.

      SO ORDERED.

Dated: January 12, 2021




                                        J. Philip Calabrese
                                        United States District Judge
                                        Northern District of Ohio




                                          9
